DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 3/24/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Statements (IDS) filed on 3/24/2020 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.

Claim Objections
Claim 13 is objected to because of the following informalities: Claim 13 recites, “a wireless interface …. of the secondary device.”   The period should be replaced with “;”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over ALMALKI (US 2018/0020424 A1), and further in view of CHAUDHRI (US 2016/0255188 A1).

REGARDING CLAIM 1, ALMALKI discloses a method, comprising: 
monitoring, by a processor of a [voice activated device that is executing a digital assistant], an operation of a secondary device (ALMALKI Fig. 1 – “Wearable Device 20”) in communication with the voice activated device (ALMALKI Fig. 1 – “Mobile Communications Device 30”; Par 16 – “In some embodiments, the system can further include a wearable device and the sensor can be provided on a wearable device. The mobile communications device and the wearable device can each include a wireless communication system. The mobile communications device can receive at least one of the sensor data and the current activity from the wearable device via the wireless communication subsystem.”; Par 18 – “The method can involve using a sensor to monitor activity of a user of the mobile communications device and generate sensor data indicative of the activity; processing the sensor data to determine a current activity of the user”); 
learning, by the processor, a quiet time period based on the operation of the secondary device that is monitored (ALMALKI Par 64 – “In the learning or training phase, the sensor data 352 (i.e., training data) is processed to develop a robust activity classification model. Once the activity classifier has been trained, the activity classification phase itself is less intensively demanding on processing resources.”; Par 65 – “In recent years, activity classification models have improved. For example, activity classification models have improved from determining that a user 10 is simply asleep to distinguishing which part of the sleep cycle the user 10 is in. In addition, activity classification models can identify other activities, such as driving and cycling, or if the user 10 is in a court of law or an emergency operation room.”; Par 127 – “To initialize the holdback timer, the mobile communications device 30 can determine a time duration at which the holdback timer will expire. The time duration can correspond to the current activity in some embodiments, the time duration may be determined by accessing a database, such as a look-up table. For example, if the activity relates to the user 10 being in the time duration can be more complex and he determined using the sensor data.”); 
enabling, by the processor, a quiet time mode for the quiet time period that is learned (ALMALKI Par 126 – “At step 604, the mobile communications device 30 initializes the holdback timer based upon the current activity.”; Par 129 – “Once the holdback timer is initialized, the time remaining begins to decrease until it reaches zero, at which point, the timer is expires. Returning to the above example of the minimum time duration for “deep sleep” being 7 minutes and the user 10 having been in the “deep sleep” for 4 minutes, the time duration of 3 minutes allows the user 10 to complete the minimum time duration for “deep sleep” before the time remaining expires and the alert is provided. Alternatively, if the user 10 has been in “deep sleep” for 2 minutes, the time duration would be 5 minutes.”); and 
suppressing, by the processor, a notification that is received when the quiet time mode is enabled (ALMALKI Par 79 – “Having determined the activity of the user 10, alerts for incoming communications on the mobile communications device 30 can be managed based on the activity. Alerts that are suppressed, or delayed, can be stored in data 350 as pending alerts 356. After the specified delay or suppression period, or when the activity is suitable for providing alerts, the mobile communications device 30 provides the stored pending alerts 356 to the user 10. Managing alerts can include rejecting voice calls. Alerts for rejected voice calls are also stored as a pending alert 356.”; Par 132 – “At step 606, the alert is stored as a pending alert. The pending alert is stored with a corresponding announcement indicator indicating that the alert has not been announced.”).
ALMALKI does not explicitly teach the [square-bracketed] limitation. 

CHAUDHRI discloses a method/system for enabling/disabling quiet hours for notifications comprising: monitoring, by a processor of a [voice activated device that is executing a digital assistant] (CHAUDHRI Par 52 – “In some implementations, quiet hours can be enabled by voice command. For example, the user can speak a command (e.g, “enable quiet hours” or “start quiet hours”) to enable quiet hours on the computing device. The computing device can include a microphone to detect the spoken command. In response to detecting the spoken command, the computing device can enable quiet hours on the computing device. The computing device can respond to other quiet hours voice commands. For example, a user can speak a command such as “do not disturb for the next three hours” to enable quiet hours for the next three hours. The computing device can detect and process voice commands to enable any of the quiet hours functions discussed herein with reference to FIGS. 1-6.”; Par 61 – “An audio subsystem 726 can be coupled to a speaker 728 and a microphone 730 to facilitate voice-enabled functions, such as speaker recognition, voice replication, digital recording, and telephony functions.”), an operation of a secondary device in communication with the voice activated device (CHAUDHRI Par 58 – “Sensors, devices, and subsystems can be coupled to the peripherals interface 706 to facilitate multiple functionalities. For example, a motion sensor 710, a light sensor 712, and a proximity sensor 714 can be coupled to the peripherals interface 706 to facilitate orientation, lighting, and proximity functions. Other sensors 716 can also be connected to the peripherals interface 706, such as a global navigation satellite system (GNSS) (e.g., GPS receiver), a temperature sensor, a biometric sensor, or other sensing device, to facilitate related functionalities.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of ALMALKI to include a voice activated device, as taught by CHAUDHRI.
One of ordinary skill would have been motivated to include a voice activated device, in order to allow a user to easily control a device (CHAUDHRI Par 52).


REGARDING CLAIM 2, ALMALKI in view of CHAUDHRI discloses the method of claim 1, wherein the secondary device comprises a sleep tracking device (ALMALKI Par 4 – “Recently, wearable devices have become more prevalent wearable devices can also include sensors that monitor a user wearing the wearable device. Whether located within a mobile communications device or a wearable device, sensors are generally used to monitor the activity of a user of the mobile communications device or wearable device respectively. Monitoring a user's activity can provide the circumstances for the device.”; Par 65 – “In recent years, activity classification models have improved. For example, activity classification models have improved from determining that a user 10 is simply asleep to distinguishing which part of the sleep cycle the user 10 is in. In addition, activity classification models can identify other activities, such as driving and cycling, or if the user 10 is in a court of law or an emergency operation room.”) and the monitoring the operation comprises collecting data (ALMALKI Par 64 – “In the data collection phase, a large volume of statistically significant sensor data 352 is collected and stored in memory. In the learning or training phase, the sensor data 352 (i.e., training data) is processed to develop a robust activity classification model.”) of when a user goes to sleep and when a user wakes up (ALMALKI Par 73 – “Sensor data 352 and activity data 354 may have a variety of different formats, including a matrix format. In some embodiments, activity data 354 may be stored as a one-dimensional matrix of readings for all possible activities. For example, the activity data 354 may have the following form:
y=[Activity|StartLocation|StartTime|EndLocation|EndTime|TimeElapsed]  (1)”; Par 75 – “The Activity element can be indicative of a type of activity, such as sleeping, driving, or cycling. The StartLocation element and the StartTime element can be indicative of the location of the user and a time reference of when the beginning of an activity is detected. Similarly, the EndLocation element and the EndTime element can be indicative of the location of the user and a time reference of when the end of an activity is detected. The TimeElapsed element can be indicative of the time elapsed in that activity. When a current activity is in progress, the EndLocation .

REGARDING CLAIM 5, ALMALKI in view of CHAUDHRI discloses the method of claim 1. 
wherein the secondary device comprises a computing device (ALMALKI Par 37 – “In some embodiments, the mobile communications device 30 is a wearable device.”).  
However, ALMALKI is silent to a calendar application.
CHAUDHRI discloses a method/system for enabling/disabling quiet hours for notifications wherein the secondary device comprises a computing device with a calendar application (CHAUDHRI Par 28 – “Referring to FIG. 1B, graphical user interface 100 can include graphical element 122 for turning on/off quiet hours for calendar events. For example, a user can select graphical element 122 to cause quiet hours to be automatically enabled for calendar events (e.g., meetings, appointments, etc.) or based on other calendar data (e.g., office hours).”) and the monitoring the operation comprises tracking appointments in the calendar application (CHAUDHRI Par 28 – “For example, when a meeting event is generated for a calendar application on the computing device, quiet hours can be automatically enabled for the duration of the meeting event so that the user will not receive notifications during the meeting. In some implementations, a user may select individual calendar events to cause quiet hours to be enabled, such that some, but not all, calendar events suppress notifications.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of ALMALKI to include monitoring appointments in a calendar application, as taught by CHAUDHRI.
One of ordinary skill would have been motivated to include monitoring appointments in a calendar application, in order to avoide disturbing a user during office hours and meetings (CHAUDHRI Par 28).

REGARDING CLAIM 6, ALMALKI in view of CHAUDHRI discloses the method of claim 1, wherein the suppressing comprises: storing, by the processor, the notification in a memory of the voice activated device (ALMALKI Par 132 – “At step 606, the alert is stored as a pending alert. The pending alert is stored with a corresponding announcement indicator indicating that the alert has not been announced.”; Par 79 – “Alerts that are suppressed, or delayed, can be stored in data 350 as pending alerts 356. After the specified delay or suppression period, or when the activity is suitable for providing alerts, the mobile communications device 30 provides the stored pending alerts 356 to the user 10. Managing alerts can include rejecting voice calls. Alerts for rejected voice calls are also stored as a pending alert 356.”).

REGARDING CLAIM 7, ALMALKI in view of CHAUDHRI discloses the method of claim 6, further comprising: periodically checking, by the processor, whether the quiet time mode is disabled (ALMALKI Fig. 7 – “Timer expired or user in light sleep or user wakes up …. 716 -> No -> ….”; Par 151 – “After step 714, the method proceeds to step 716. At step 716, the mobile communications device 30 determines whether any one of the following conditions has occurred: (i) the timer set in step 714 expires; (ii) the user 10 is in a light sleep; (iii) the user 10 wakes up; or (iv) an urgent incoming communication is received. If none of the conditions is determined to have occurred at step 716, the method remains at step 716. It any one of these conditions is determined to have occurred at step 716, the method proceeds to step 708. As set out above, at step 708, the mobile communications device 30 communicates the alert for the incoming communication.”; Par 75 – “The TimeElapsed element can be indicative of the time elapsed in that activity. When a current activity is in progress, the EndLocation element and the EndTime element may be null and the the TimeElapsed element is continuously updated.”); and 
activating, by the processor, a visual indication that the notification is stored in the memory (ALMALKI Par 137 – “At step 612, the mobile communications device 30 annunciating one or more pending alerts stored in the memory. Pending alerts have corresponding announcement indicators indicating that the alert has not been announced. The pending alerts include the alert corresponding to the incoming communication.”; Par 140 – “The announcement of alerts at steps 412 or 414 may be performed by the mobile communications device 30 and/or the wearable device 20. Alerts may be announced by any one or more of the output, subsystems of the mobile communications device 30 such as the display module 304, speaker 326, or haptic actuator 330.”) when the quiet time mode is disabled (ALMALKI Par 136 – “For another example, a user 10 may not be notified when the user 10 is driving and the user 10 may be notified when the user is not driving. Initially, the current activity of the user 10 may indicate that the user 10 is driving. Subsequently, the user 10 may stop driving. Once the user 10 stops driving, that is, the current activity changes to an activity that permits the user 10 to be notified, the alert is announced to the user 10 at step 612.”).

REGARDING CLAIM 8, ALMALKI discloses a non-transitory computer readable storage medium encoded with instructions executable by a processor of a [voice activated device executing a digital assistant], the non-transitory computer-readable storage medium comprising: 
instructions to learn a pattern of behavior (ALMALKI Par 64 – “In the learning or training phase, the sensor data 352 (i.e., training data) is processed to develop a robust activity classification model. Once the activity classifier has been trained, the activity classification phase itself is less intensively demanding on processing resources.”; Par 65 – “In recent years, activity classification models have improved. For example, activity classification models have improved from determining that a user 10 is simply asleep to distinguishing which part of the sleep cycle the user 10 is in. In addition, activity classification models can identify other activities, such as driving and cycling, or if the user 10 is in a court of law or an emergency operation room.”; Par 127 – “To initialize the holdback timer, the mobile communications device 30 can determine a time duration at which the holdback timer will expire. The time duration can correspond to the current activity in some embodiments, the time duration may be determined by accessing a database, such as a look-up table. For example, if the activity relates to the user 10 being in court, the time duration may be 60 minutes. In another example, if the activity relates to the user 10 driving, the time duration may be 30 minutes.”; Par 128 – “In some embodiments, the time duration can be more complex and he determined using the sensor data.”; Par 135 – “The average time that the user typically spends in a deep sleep cycle may be known. Initially, the current activity of the user 10 may indicate that the user is in a deep sleep cycle and a holdback timer corresponding to the end of the user's deep sleep cycle may be provided. Once the holdback timer expires, that is, when the user's deep sleep cycle completes, the alert is announced to the user 10 at step 612.”); 
instructions to associate a quiet time period with the pattern of behavior that is learned (ALMALKI Par 127 – “To initialize the holdback timer, the mobile communications device 30 can determine a time duration at which the holdback timer will expire. The time duration can correspond to the current activity in some embodiments, the time duration may be determined by accessing a database, such as a look-up table. For example, if the activity relates to the user 10 being in court, the time duration may be 60 minutes. In another example, if the activity relates to the user 10 driving, the time duration may be 30 minutes.”; Par 128 – “In some embodiments, the time duration can be more complex and he determined using the sensor data.”); 
instructions to enable a quiet time mode for the quiet time period (ALMALKI Par 126 – “At step 604, the mobile communications device 30 initializes the holdback timer based upon the current activity.”; Par 129 – “Once the holdback timer is initialized, the time remaining begins to decrease until it reaches zero, at which point, the timer is expires. Returning to the above example of the minimum time duration for “deep sleep” being 7 minutes and the user 10 ; and 
instructions to suppress a notification that is received when the quiet time mode is enabled (ALMALKI Par 79 – “Having determined the activity of the user 10, alerts for incoming communications on the mobile communications device 30 can be managed based on the activity. Alerts that are suppressed, or delayed, can be stored in data 350 as pending alerts 356. After the specified delay or suppression period, or when the activity is suitable for providing alerts, the mobile communications device 30 provides the stored pending alerts 356 to the user 10. Managing alerts can include rejecting voice calls. Alerts for rejected voice calls are also stored as a pending alert 356.”; Par 132 – “At step 606, the alert is stored as a pending alert. The pending alert is stored with a corresponding announcement indicator indicating that the alert has not been announced.”).
ALMALKI does not explicitly teach the [square-bracketed] limitation. 

CHAUDHRI discloses a method/system for enabling/disabling quiet hours for notifications with instructions executable by a processor of a [voice activated device executing a digital assistant] (CHAUDHRI Par 52 – “In some implementations, quiet hours can be enabled by voice command. For example, the user can speak a command (e.g, “enable quiet hours” or “start quiet hours”) to enable quiet hours on the computing device. The computing device can include a microphone to detect the spoken command. In response to detecting the spoken command, the computing device can enable quiet hours on the computing device. The computing device can respond to other quiet hours voice commands. For example, a user can speak a command such as “do not disturb for the next three hours” to enable quiet hours for the next three hours. The computing device can detect and process voice commands to enable any facilitate voice-enabled functions, such as speaker recognition, voice replication, digital recording, and telephony functions.”), the non-transitory computer-readable storage medium comprising: 
instructions to learn a pattern of behavior (CHAUDHRI Par 50 – “In some implementations, quiet hours can be enabled and/or enforced based on observed user patterns. For example, the computing device can monitor when the user turns quiet hours on or off on the computing device and correlate this activity to movement, location, application data or other data available to the computing device. For example, if the user repeatedly mutes or turns off the computing device during meetings scheduled in the user's calendar, the computing device can correlate the action of muting or turning off the computing device to the calendar event and automatically determine that the device should enter quiet hours during meetings. The device can enable or disable quiet hours automatically or present a prompt asking the user if the user wishes to enter into quiet hours mode. Similarly, if a user repeatedly mutes or turns off the computing device while at a particular location and/or at a particular time, the computing device can correlate the user's action (e.g., mute, turn off the device) to the particular location and/or time. The computing device can then automatically enter quiet hours when the user is at the particular location and/or at the particular time.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of ALMALKI to include a voice activated device, as taught by CHAUDHRI.
One of ordinary skill would have been motivated to include a voice activated device, in order to allow a user to easily control a device (CHAUDHRI Par 52).

REGARDING CLAIM 10, ALMALKI in view of CHAUDHRI discloses the non-transitory computer readable storage medium of claim 8, wherein the quiet time period comprises non-contiguous time periods (ALMALKI Par 62 – “In another example, the user 10 may be driving and incoming communication may be a phone call, text message, or email. If the alert for the incoming communication is provided while the user 10 is driving, the alert may distract the user 10. Driving distractions can impede safety. However, if the alert is provided when the vehicle has come to a complete stop, driving distractions can be reduced and safety improved.”; Par 135 – “Initially, the current activity of the user 10 may indicate that the user is in a deep sleep cycle and a holdback timer corresponding to the end of the user's deep sleep cycle may be provided. Once the holdback timer expires, that is, when the user's deep sleep cycle completes, the alert is announced to the user 10 at step 612.”).

REGARDING CLAIM 11, ALMALKI in view of CHAUDHRI discloses the non-transitory computer readable storage medium of claim 10, wherein the pattern of behavior is learned based on interaction with a user or data received from a secondary device (ALMALKI Par 64 – “In the learning or training phase, the sensor data 352 (i.e., training data) is processed to develop a robust activity classification model. Once the activity classifier has been trained, the activity classification phase itself is less intensively demanding on processing resources.”; Par 65 – “In recent years, activity classification models have improved. For example, activity classification models have improved from determining that a user 10 is simply asleep to distinguishing which part of the sleep cycle the user 10 is in. In addition, activity classification models can identify other activities, such as driving and cycling, or if the user 10 is in a court of law or an emergency operation room.”; Par 127 – “To initialize the holdback timer, the mobile communications device 30 can determine a time duration at which the holdback timer will expire. The time duration can correspond to the current activity in some embodiments, the time duration may be determined by accessing a database, such as a look-up table. For example, if the activity relates to the user 10 being in court, the time duration may be 60 minutes. In another example, if the activity relates to the user 10 driving, the time duration may the time duration can be more complex and he determined using the sensor data.”).

REGARDING CLAIM 12, ALMALKI in view of CHAUDHRI discloses the non-transitory computer readable storage medium of claim 10, wherein the notification is from a third party application (ALMALKI Par 59 – “As described above, traditional alerts for incoming communication, such as voice calls, messages, email, and other forms of communication, on a mobile communications device 30 are provided at the time of arrival.”) and the instructions to suppress the notification comprise (ALMALKI Par 79 – “Having determined the activity of the user 10, alerts for incoming communications on the mobile communications device 30 can be managed based on the activity. Alerts that are suppressed, or delayed, can be stored in data 350 as pending alerts 356. After the specified delay or suppression period, or when the activity is suitable for providing alerts, the mobile communications device 30 provides the stored pending alerts 356 to the user 10. Managing alerts can include rejecting voice calls. Alerts for rejected voice calls are also stored as a pending alert 356.”) instructions to store the notification in a memory of the voice activated device (ALMALKI Par 132 – “At step 606, the alert is stored as a pending alert. The pending alert is stored with a corresponding announcement indicator indicating that the alert has not been announced.”; Par 79 – “Alerts that are suppressed, or delayed, can be stored in data 350 as pending alerts 356. After the specified delay or suppression period, or when the activity is suitable for providing alerts, the mobile communications device 30 provides the stored pending alerts 356 to the user 10. Managing alerts can include rejecting voice calls. Alerts for rejected voice calls are also stored as a pending alert 356.”).


REGARDING CLAIM 13, ALMALKI discloses an apparatus, comprising: 
a wireless interface to communicate with a secondary device (ALMALKI Fig. 1 – “Mobile Communications Device 30”; Par 16 – “In some embodiments, the system can further include a wearable device and the sensor can be provided on a wearable device. The mobile communications device and the wearable device can each include a wireless communication system. The mobile communications device can receive at least one of the sensor data and the current activity from the wearable device via the wireless communication subsystem.”; Par 18 – “The method can involve using a sensor to monitor activity of a user of the mobile communications device and generate sensor data indicative of the activity; processing the sensor data to determine a current activity of the user”) and collect operational data of the secondary device (ALMALKI Par 64 – “Developing the activity classifier can be computationally intensive. Developing the activity classifier generally involves a data collection phase and a learning or training phase. In the data collection phase, a large volume of statistically significant sensor data 352 is collected and stored in memory. In the learning or training phase, the sensor data 352 (i.e., training data) is processed to develop a robust activity classification model. Once the activity classifier has been trained, the activity classification phase itself is less intensively demanding on processing resources.”). 
a computer readable medium (ALMALKI Par 53 – “computer-readable memory …”) to store instructions to [execute a digital assistant] and store a setting for a quiet time mode (ALMALKI Par 102 – “The current activity of the user 10 may be indicative of whether the user 10 can be notified. The mobile communications device 30 may store possible activities. Furthermore, for each possible activity, the mobile communications device 30 may be configured to determine whether alerts can be provided to the user 10 when the user 10 is in that activity. Such configurations may be established by a database or a look-up table stored on the mobile communications device 30 or the remote server 50.”; Par 127 – “To initialize the holdback timer, the mobile communications device 30 can determine a time duration at which the holdback timer will expire. The time duration can correspond to the current activity in some accessing a database, such as a look-up table.”); and 
a processor communicatively coupled to the wireless interface and the computer readable medium (ALMALKI Figs. 1-3; Par 38 – “The mobile communications device 30 includes at least one processor 302 such as a microprocessor, which controls the overall operation of the mobile communications device 30. The processor 302 can include multiple processors, or multi-core processors. The processor 302 can interact with each of the subsystems of the mobile communications device 30.”), wherein the processor is to learn a quiet time period based on the operational data that is collected (ALMALKI Par 64 – “In the learning or training phase, the sensor data 352 (i.e., training data) is processed to develop a robust activity classification model. Once the activity classifier has been trained, the activity classification phase itself is less intensively demanding on processing resources.”; Par 65 – “In recent years, activity classification models have improved. For example, activity classification models have improved from determining that a user 10 is simply asleep to distinguishing which part of the sleep cycle the user 10 is in. In addition, activity classification models can identify other activities, such as driving and cycling, or if the user 10 is in a court of law or an emergency operation room.”; Par 127 – “To initialize the holdback timer, the mobile communications device 30 can determine a time duration at which the holdback timer will expire. The time duration can correspond to the current activity in some embodiments, the time duration may be determined by accessing a database, such as a look-up table. For example, if the activity relates to the user 10 being in court, the time duration may be 60 minutes. In another example, if the activity relates to the user 10 driving, the time duration may be 30 minutes.”; Par 128 – “In some embodiments, the time duration can be more complex and he determined using the sensor data.”), is to enable the quiet time mode based on the quiet time period (ALMALKI Par 126 – “At step 604, the mobile communications device 30 initializes the holdback timer based upon the current activity.”; Par 129 – “Once the holdback timer is initialized, the time remaining begins to decrease until it reaches zero, at which point, the timer is expires. Returning to the above example of the minimum time duration for “deep sleep” being 7 minutes and the user 10 having been in the “deep sleep” for 4 minutes, the time duration of 3 minutes allows the user 10 to complete the minimum time duration for “deep sleep” before the time remaining expires and the alert is provided. Alternatively, if the user 10 has been in “deep sleep” for 2 minutes, the time duration would be 5 minutes.”), and is to suppress a notification that is received when the quiet time mode is enabled (ALMALKI Par 79 – “Having determined the activity of the user 10, alerts for incoming communications on the mobile communications device 30 can be managed based on the activity. Alerts that are suppressed, or delayed, can be stored in data 350 as pending alerts 356. After the specified delay or suppression period, or when the activity is suitable for providing alerts, the mobile communications device 30 provides the stored pending alerts 356 to the user 10. Managing alerts can include rejecting voice calls. Alerts for rejected voice calls are also stored as a pending alert 356.”; Par 132 – “At step 606, the alert is stored as a pending alert. The pending alert is stored with a corresponding announcement indicator indicating that the alert has not been announced.”).
ALMALKI does not explicitly teach the [square-bracketed] limitation. 

CHAUDHRI discloses a method/system for enabling/disabling quiet hours for notifications comprising:
a computer readable medium (CHAUDHRI Par 73 – “computer-readable medium”) to store instructions to [execute a digital assistant] (CHAUDHRI Par 52 – “In some implementations, quiet hours can be enabled by voice command. For example, the user can speak a command (e.g, “enable quiet hours” or “start quiet hours”) to enable quiet hours on the computing device. The computing device can include a microphone to detect the spoken command. In response to detecting the spoken command, the computing device can enable quiet hours on the computing device. The computing device can respond to other quiet hours “do not disturb for the next three hours” to enable quiet hours for the next three hours. The computing device can detect and process voice commands to enable any of the quiet hours functions discussed herein with reference to FIGS. 1-6.”; Par 61 – “An audio subsystem 726 can be coupled to a speaker 728 and a microphone 730 to facilitate voice-enabled functions, such as speaker recognition, voice replication, digital recording, and telephony functions.”) and store a setting for a quiet time mode (CHAUDHRI Par 46 – “Graphical user interface 300 can include graphical element 310 for turning on/off quiet hours for a calendar event. For example, if quiet hours has been enabled for calendar events using the system settings of graphical user interface 100, then when a new calendar event is generated graphical element 310 can default to ‘on.’”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of ALMALKI to include a digital assistant, as taught by CHAUDHRI.
One of ordinary skill would have been motivated to include a digital assistant, in order to allow a user to easily control a device (CHAUDHRI Par 52).




Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over ALMALKI (US 2018/0020424 A1) in view of CHAUDHRI (US 2016/0255188 A1), and further in view of SHIMIZU (US 2015/0058275 A1).

REGARDING CLAIM 3, ALMALKI in view of CHAUDHRI discloses the method of claim 1.
ALMALKI in view of CHAUDHRI does not explicitly teach a thermostat.
SHIMIZU discloses a method/system for inferring user activities based on secondary devices, wherein the secondary device comprises a smart thermostat and the monitoring the operation comprises collecting data of different temperatures set at different times (SHIMIZU Par 140 – “Note that, in the aforementioned example, the electric appliances 3 selected from the electric appliances of the appliance classes G1, G2, and G3 are used in the condition for the inference of "going out". It is considered that appliances for cooking and heating may be turned off when residents "go out". Hence, the operational states of the appliances for cooking and heating may be used in the condition for inference of "going out". Similarly, the operational states of the appliances for cooking and heating may be used in the condition for inference of "wake-up"”; Par 141 – “Additionally, in the condition for the inference of the activity class, a season based on the date and time indicated by the built-in clock 13 may be considered. For example, priorities of electric appliances 3 (or the branch lines Lb) used in the condition for the inference may be changed in accordance with a season. In particular, the appliances for cooling and heating are used in a different way depending on a season. For example, in a season (e.g., summer and winter) in which the appliance for cooling and heating is used, the energy consumption of the appliance for cooling and heating may be monitored, and in a season (e.g., spring and autumn) in which the appliance for cooling and heating is not used, the energy consumption of the appliance for cooling and heating may be not used in the condition for the inference.”; Par 70 – “Further, the electric appliances 3 may include a particular electric appliance 3 used for cooling and heating, and with regard to the particular electric appliance 3 it depends on thermal comfort of a user and/or an atmosphere temperature whether to operate the particular electric appliance 3.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of ALMALKI in view of CHAUDHRI to include monitoring a thermostat, as taught by SHIMIZU.


REGARDING CLAIM 4, ALMALKI in view of CHAUDHRI discloses the method of claim 1.
ALMALKI in view of CHAUDHRI does not explicitly teach a smart outlet connected to a light source.
SHIMIZU discloses a method/system for inferring user activities based on secondary devices,  wherein the secondary device comprises a smart outlet (SHIMIZU Par 194 – “Hence, it is possible to monitor the operational state of the electric appliance 3 of interest by use of the output signal from the power sensor 23.”) connected to a light source and the monitoring the operation comprises collecting data of when the light source is turned on and is turned off (SHIMIZU Par 56 – “The value of “presence-daily use” corresponds to lots of electric appliances 3 which include a ventilating fan which operates for a time period determined by a timer and a lighting fixture which is turned on and off in response to presence or absence of a person determined by a human sensor.”; Par 101 – “In a concrete example, it is assumed that the appliance class G1 includes an IH stove and a microwave oven, the appliance class G2 includes the electric appliances 3 connected to lighting fixtures and outlets in bedrooms, and the appliance class G3 includes the electric appliances 3 connected to lighting fixtures and outlets in three rooms which are a kitchen, a washroom, and a living room.”; Par 117 – “According to the rule associated with “sleep”, when all the electric appliances 3 associated with “sleep” have been in the resting state, and subsequently the confirmation period has passed from the time when all the electric appliances 3 associated with the activity class “sleep” have been in the resting state, it is inferred that the current activity class is “sleep”.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of ALMALKI in view of CHAUDHRI to include monitoring a light source, as taught by SHIMIZU.
.



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ALMALKI (US 2018/0020424 A1) in view of CHAUDHRI (US 2016/0255188 A1), and further in view of POIESZ (US 2015/0358812 A1).
REGARDING CLAIM 9, ALMALKI in view of CHAUDHRI discloses the non-transitory computer readable storage medium of claim 8, further comprising: 
instructions to transmit a signal to other voice activated devices within a local network that includes the voice activated device (ALMALKI Fig. 1; Par 34  -- “The mobile communications device 30 exchanges communication signals with a wireless network 40. In some embodiments, the wearable device 20 also exchanges communication signals with the wireless network 40. In some embodiments wherein the wearable device 20 is not equipped to communicate with the wireless network 40, the mobile communications device 30 and the wearable device 20 exchange data with one another directly.”; Also note that CHAUDHRI already teaches the devices are voice activated devices, as explained in the rejection of Claim 8.) to enable the quiet time mode (ALMALKI Par 79 – “Having determined the activity of the user 10, alerts for incoming communications on the mobile communications device 30 can be managed based on the activity. Alerts that are suppressed, or delayed, can be stored in data 350 as pending alerts 356. After the specified delay or suppression period, or when the activity is suitable for providing alerts, the mobile communications device 30 provides the stored pending alerts 356 to the user 10. Managing alerts can include rejecting voice calls. Alerts for rejected voice calls are also stored as a pending alert 356.”; Par 132 – “At step 606, the alert is stored as a pending alert. The pending alert is stored with a corresponding announcement  [on the other voice activated devices].
ALMALKI in view of CHAUDHRI does not explicitly teach the [square-bracketed] limitations. In other words, ALMALKI in view of CHAUDHRI teach communication between devices to enable the quiet time mode on a device, but does not explicitly teach sharing/syncing the mode/setting each other.

POIESZ discloses a method/system for communications of voice-activated devices comprising:
instructions to transmit a signal to other voice activated devices within a local network that includes the voice activated device (POIESZ Fig. 3A; Par 63 – “Further, in some instances, the privacy setting may be displayed to indicate the transfer of the privacy setting. At step 312, computing device 302 may transfer the privacy setting to server device 304.”; Par 64 – “For example, at step 316, server device 304 may transfer the privacy setting received from computing device 302.  In particular, server device 304 may transfer the privacy setting to computing device 306. As such, at step 318, computing device 306 may display the privacy setting transferred from server device 304, possibly indicating that the privacy setting has been initiated on computing device 306.”) to enable the (Note that ALMALKI in view of CHAUDHRI already teaches the mode is a quiet time mode.) [on the other voice activated devices] (Par 64 – “For example, at step 316, server device 304 may transfer the privacy setting received from computing device 302.  In particular, server device 304 may transfer the privacy setting to computing device 306. As such, at step 318, computing device 306 may display the privacy setting transferred from server device 304, possibly indicating that the privacy setting has been initiated on computing device 306.  …  Further, at step 320, computing device 306 may send a confirmation that the privacy setting has been transferred to computing device 306 and/or initiated on computing device 306.  In particular, the confirmation may indicate that the privacy setting has been successfully implemented in computing device 306, possibly denying applications from accessing location information on computing devices 302 and/or 306.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of ALMALKI in view of CHAUDHRI to include synchronizing settings/modes of devices, as taught by POIESZ.
One of ordinary skill would have been motivated to include synchronizing settings/modes of devices, in order to allow a user to efficiently manage multiple devices (POIESZ Par 26).


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over ALMALKI (US 2018/0020424 A1) in view of CHAUDHRI (US 2016/0255188 A1), and further in view of IKEMOTO (US 5,030,101).

REGARDING CLAIM 14, ALMALKI in view of CHAUDHRI discloses the apparatus of claim 13, further comprising: 
a visual indicator to provide a visual indication (ALMALKI Par 137 – “At step 612, the mobile communications device 30 communicates the alert to the user 10 by annunciating one or more pending alerts stored in the memory. Pending alerts have corresponding announcement indicators indicating that the alert has not been announced. The pending alerts include the alert corresponding to the incoming communication.”; Par 140 – “The announcement of alerts at steps 412 or 414 may be performed by the mobile communications device 30 and/or the wearable device 20. Alerts may be announced by any one or more of the output, subsystems of the mobile communications device 30 such as the display module 304, speaker 326, or haptic actuator 330.”) [during a power on cycle], wherein the processor is to suppress the visual indication [during the power on cycle] when the quiet time period is enabled (ALMALKI Par 79 – “Having determined the activity of the user 10, alerts for incoming Alerts that are suppressed, or delayed, can be stored in data 350 as pending alerts 356. After the specified delay or suppression period, or when the activity is suitable for providing alerts, the mobile communications device 30 provides the stored pending alerts 356 to the user 10. Managing alerts can include rejecting voice calls. Alerts for rejected voice calls are also stored as a pending alert 356.”; Par 132 – “At step 606, the alert is stored as a pending alert. The pending alert is stored with a corresponding announcement indicator indicating that the alert has not been announced.”).
ALMALKI in view of CHAUDHRI does not explicitly teach the [square-bracketed] limitations. In other words, ALMALKI in view of CHAUDHRI teaches suppressing the visual indication, but does not explicitly teach the indication is provided [during a power on cycle].

IKEMOTO discloses a method/system for managing notifications of a electronic device comprising: a visual indication is provided [during a power on cycle] (IKEMOTO Col 3:8-24 – “Firstly, by changing over the mode changeover switch 3, one of the modes "radio", "power off", "Eng.-Jpn. trans.", "Jpn.-Eng. trans." and "game" can be selected. In the case where the mode changeover switch 3 is changed over from the mode "power off" to the mode "Eng.-Jpn. trans." or the mode "Jpn.-Eng. trans.", a voice output is yielded as will be described below, while an English message, for example, "Hello!" is displayed on the display unit 1 together with a character symbolically illustrating, e.g., a cat. Furthermore, one of the following three English messages (a), (b) and (c) can be verbally transmitted to an operator of the translator T in accordance with an internal state of the translator T.(a) Hello! Are you fine? Let's study together. (b) Are you fine? Let's study together. (c) Hello! Let's study together.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of ALMALKI in view of CHAUDHRI to include a notification during a power on cycle, as taught by IKEMOTO.


REGARDING CLAIM 15, ALMALKI in view of CHAUDHRI discloses the apparatus of claim 14, further comprising: 
a speaker to provide an audio notification (ALMALKI Par 137 – “At step 612, the mobile communications device 30 communicates the alert to the user 10 by annunciating one or more pending alerts stored in the memory. Pending alerts have corresponding announcement indicators indicating that the alert has not been announced. The pending alerts include the alert corresponding to the incoming communication.”; Par 140 – “The announcement of alerts at steps 412 or 414 may be performed by the mobile communications device 30 and/or the wearable device 20. Alerts may be announced by any one or more of the output, subsystems of the mobile communications device 30 such as the display module 304, speaker 326, or haptic actuator 330.”)  [during a power on cycle], wherein the processor is to suppress the audio notification [during the power on cycle] when the quiet time period is enabled (ALMALKI Par 79 – “Having determined the activity of the user 10, alerts for incoming communications on the mobile communications device 30 can be managed based on the activity. Alerts that are suppressed, or delayed, can be stored in data 350 as pending alerts 356. After the specified delay or suppression period, or when the activity is suitable for providing alerts, the mobile communications device 30 provides the stored pending alerts 356 to the user 10. Managing alerts can include rejecting voice calls. Alerts for rejected voice calls are also stored as a pending alert 356.”; Par 132 – “At step 606, the alert is stored as a pending alert. The pending alert is stored with a corresponding announcement indicator indicating that the alert has not been announced.”).
ALMALKI in view of CHAUDHRI does not explicitly teach the [square-bracketed] limitations. In other words, ALMALKI in view of CHAUDHRI teaches suppressing the audio notifcation, but does not explicitly teach the notification is provided [during a power on cycle].

IKEMOTO discloses a method/system for managing notifications of a electronic device comprising: a visual indication is provided [during a power on cycle] (IKEMOTO Col 3:8-24 – “Firstly, by changing over the mode changeover switch 3, one of the modes "radio", "power off", "Eng.-Jpn. trans.", "Jpn.-Eng. trans." and "game" can be selected. In the case where the mode changeover switch 3 is changed over from the mode "power off" to the mode "Eng.-Jpn. trans." or the mode "Jpn.-Eng. trans.", a voice output is yielded as will be described below, while an English message, for example, "Hello!" is displayed on the display unit 1 together with a character symbolically illustrating, e.g., a cat. Furthermore, one of the following three English messages (a), (b) and (c) can be verbally transmitted to an operator of the translator T in accordance with an internal state of the translator T.(a) Hello! Are you fine? Let's study together. (b) Are you fine? Let's study together. (c) Hello! Let's study together.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of ALMALKI in view of CHAUDHRI to include a notification during a power on cycle, as taught by IKEMOTO.
One of ordinary skill would have been motivated to include a notification during a power on cycle, in order to inform a status of a device to a user (IKEMOTO Col 2).





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655